Dear Mr. Davenport:
This office recently issued to you La. Atty. Gen. Op. 09-0141, addressing questions regarding the authority of the Administration of the City of Alexandria relative to the Alexandria Civil Service Commission and its Director. Among the findings made in the opinion, we advised that the Commission is authorized by law to appoint its Director, but under Act 3901
has no other hiring authority.
You disagree with our conclusion regarding the Commission's hiring authority; however, we find no legal reason to change our determination. You also request our opinion regarding the legality of the recent termination of two employees by the Administration. This office will not render opinions on questions of fact, and for this reason, we offer no opinion concerning this matter.
You again seek our opinion on issues previously addressed in Opinion 09-0141. Because the Administration and the Commission continue to disagree over the proper application of Act 390 and Alexandria Ordinance 247-2003 post Randolph v. Alexandria CivilService Commission, 2 we suggest that the filing of an action for declaratory judgment would be proper at this time, in order to allow the district court to declare the relative rights between the Administration and the Commission concerning Act 390. *Page 2 
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALWELL ATTORNEY GENERAL
BY:__________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:arg
cc: Honorable Jacques M. Roy Mayor, City of Alexandria P.O. Box 71 Alexandria, LA 71309-0071
Mr. Steven M. Oxenhandler Gold, Weems, Bruser, Sues  Rundell P.O. Box 6118 Alexandria, LA 71307-6118
1 Act 390 of the 2001 Louisiana Regular Legislative Session, setting forth the duties and powers of the Alexandria Civil Service Commission, examined at length in Opinion 09-0141.
2 Randolph v. Alexandria Civil Service Commission, 2004-1620 (La. App. 3rd Cir. 4/6/05)899 So.2d 857; writ denied, 2005-1172 (La. 11/28/05)916 So.2d 145.